DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       RENARDO FERGUSON,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D16-97

                               [May 4, 2016]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case Nos. 07008939CF10A and 07013853CF10A.

  Renardo Ferguson, Lake City, pro se.

  No appearance required for appellee.

PER CURIAM.

   Affirmed. See McLendon v. State, 58 So. 3d 387, 388 (Fla. 5th DCA
2011) (breach of a plea agreement does not render sentence illegal, and
claim is not cognizable under rule 3.800 (a)).

WARNER, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.